DAUKSCH, Judge.
The same legal issue was raised in another certiorari proceeding, where this court held that in an action alleging a motor vehicle dealer’s violation of Florida’s Deceptive and Unfair Trade Practices Act, attorney’s fees could not be recovered from a surety bond which does not provide for such fees. The petition for writ of certiorari is therefore granted and the circuit court appellate decision is quashed. See Aetna Casualty & Surety Co. v. Hubbel, 704 So.2d 1141 (Fla. 5th DCA 1998).
QUASHED.
W. SHARP and ANTOON, JJ., concur.